Citation Nr: 1753913	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  11-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from February 2003 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2017.  This matter was originally on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  


REMAND

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).  

On Report of Medical Examination for enlistment in September 2002, the clinical evaluation indicated that the Veteran's spine was abnormal.  The examiner noted scoliosis 15 degrees, not considered disabling.  On the Report of Medical History completed by the Veteran in conjunction with his enlistment physical, he denied ever having recurrent back pain or any back problem.  He also denied any knee trouble.  

On an Adult Preventative and Chronic Care Flowsheet, under chronic illnesses, there is a notation of "Back pain - not on initial physical."  The notation indicates that the Veteran stated "since 10 yo prob."  In March 2003, the Veteran completed a Medical Questionnaire for Respirator Fit Testing at which time he indicated, "yes" to back pain in response to the question, "Do you currently have any of the following musculoskeletal problems?"  He added, "(never seen by physician)."On an August 2003 Medical Evaluation Questionnaire, the Veteran checked "yes" to back pain in response to the question, "Do you currently have any of the following musculo-skeletal problems?"  He elaborated, "[J]ust some soreness [and] achiness.  Nothing serious."  On an August 2003 Outpatient Medical Record - Patient History, the Veteran indicated that he had had back pain.  On a June 2006 Health History Questions/Interval History the Veteran reported back pain.  The Veteran stated that he had been having back pain for a while.  

On a Report of Medical Assessment completed by the Veteran in January 2007, he reported right knee pain, asymptomatic at that time.  On the clinical examination for separation from service in February 2007, the Veteran had no physical complaints at that time.  He reported a past medical history of, inter alia, right knee pain.  Physical examination of the right knee showed full range of motion, no swelling, no bony tenderness.  

On VA examination in March 2010, the Veteran was diagnosed as having back strain and knee strain.  X-rays of the thoracic and lumbar spines and knees were normal.  

In support of his claim, the Veteran submitted a treatment record dated May 11, 2016, from his private chiropractor, Dr. Stelzer, who noted that the Veteran reported mid back pain, low, back pain, and bilateral knee pain.  The subjective notes indicate, 

This gentleman has had ... mid back pain, low back pain, and bilateral knee pain that began approximately 2003 while serving in the military.  Specifically his knee pain and back pain began after dragging a 300 pound hose over a length of ground.  His pain continued throughout his time in the military but to his discharge in 2007.  His discharge papers list ... back pain.  This is dated June 23, 2006.  He has had physical therapy and chiropractic care but his pain persists.  Jogging increases the symptoms significantly.

Dr. Stelzer noted that the Veteran continued to have ongoing pain that had been present since his time in the military, and that together with the Veteran's history and the discharge paperwork, his symptoms were consistent with injury to the joints in his spine and knees that continue to be symptomatic to this day.       

The Veteran has also submitted a letter from Dr. Van de Water, a physical medicine and rehabilitation physician, who noted that she had personally reviewed the Veteran's medical history including health questionnaire on May 23, 2006; handwritten chronological record of medical care from June 23, 2006; report of medical assessment on January 15, 2007; SO note dated February 6, 2007; compensation and pension examination on March 5, 2010; and Dr. Stelzer's office notes on May 11, 2016.  Dr. Van de Water also noted that she reviewed "his history of ... back, and knee pain while he served during his military service."

After physical examination, Dr. Van de Water diagnosed the Veteran as having low back pain with onset during military service and knee pain with onset during military service.  She also stated that the Veteran had no other known risk factors that may have precipitated his current condition and that it was her opinion that it was more likely than not that his condition was caused by his activities as a firefighter in the military service and was service-connected.

The Veteran underwent VA examination in February 2017.  After review of the file and physical examination of the Veteran, the examiner found that the Veteran did not have a diagnosis associated with either the claimed thoracolumbar spine condition or the claimed bilateral knee condition.  

Unfortunately, the record, as it stands, is inadequate to allow for adjudication.  It is unclear whether either private medical professional who offered positive nexus opinions had access to all of the Veteran's records, to include the entrance examination which noted scoliosis.  In addition, the VA examiners did not provide adequate rationales for their opinions regarding the Veteran's back and knee pain. 

As the Board is unable to reconcile the discrepancies between the findings by the private medical professionals and those on VA examinations without further medical guidance, another VA examination for such guidance is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his thoracolumbar spine and bilateral knee disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include all treatment records of Dr. Van de Water and Dr. Stelzer.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  The RO must make two (2) attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If any private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The Veteran should be afforded a VA orthopedic examination with a physician, preferably one who has expertise in diagnosing and treating spine and knee disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

A. The physician should identify all current chronic back (thoracolumbar) disorders.  For each such diagnosis made, the physician should provide an opinion regarding the following: 

i)  Is there clear and unmistakable (undebatable) evidence that a back disability preexisted the Veteran's active duty service? 

ii)  If a back disability clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable) evidence that the disability was not aggravated by service beyond its natural progression?  In other words, was any worsening, clearly and unmistakable due to the natural progression of the disability?

iii)  If a back disability is not found to have clearly and unmistakably preexisted service, or if it is not clear and unmistakable that a preexisting disability was not aggravated during service, is it at least as likely as not (a degree of probability of 50 percent or higher) that a current back disability had its onset during the Veteran's period of active duty, was caused by his active service, or is otherwise related to his active service.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.

B. The physician should identify all current chronic knee disorders.  For each such diagnosis made, the physician should provide an opinion as whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a current knee disability had its onset during the Veteran's period of active duty, was caused by his active service, or is otherwise related to his active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The examiner should reconcile, to the extent possible, the findings by the private medical providers with those on the earlier and subsequent VA examinations (as well as those on current examination).  If the findings cannot be reconciled the examiner must explain why that is so.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




